UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1816


In re:   JOSEPH KENNARD SHELTON

                      Petitioner.



                On Petition for Extraordinary Writ.
                      (No. 1:11-cr-00397-WO-1)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Kennard Shelton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph Kennard Shelton petitions for a writ of error coram

nobis.   “As a remedy of last resort, the writ of error coram

nobis is granted only where an error is of the most fundamental

character and there exists no other available remedy.”                       United

States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (internal

quotation    marks   omitted).        Shelton    has    failed   to   meet   these

standards.     Accordingly,      we    grant    leave    to   proceed   in   forma

pauperis and deny the petition.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 PETITION DENIED




                                        2